BETTY B. FLETCHER, Circuit Judge,
concurring in the judgment:
I write separately because the majority’s expansive reasoning is irreconcilable with the Supreme Court’s decision in Rooker and unnecessarily enunciates a doctrine of “appellate jurisdiction” for Rooker-Feldman purposes that, as I explain below, is unwarranted on the facts of this case. I concur in the judgment, however, because the record presents no affirmative evidence that the California Supreme Court’s summary decision denying Bianchi’s petition for a writ of mandate was not a decision on his federal due process claim. See, e.g., Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 44 S.Ct. 149, 68 L.Ed. 362 (1923) (“If the constitutional questions stated in the bill actually arose in the cause, it was the province and duty of. the state courts to decide them; and their decision, whether right or wrong, was an exercise of jurisdiction.”); General Atomic Co. v. United Nuclear Corp., 655 F.2d 968, 968 (9th Cir.1981) (federal courts are presumed to lack jurisdiction unless federal jurisdiction is shown affirmatively).
*903I analyze this case differently than the majority. Bianchi’s federal court case alleges that the California Court of Appeal violated his federal constitutional right to due process because the judge who authored the court’s disposition in his direct appeal was statutorily disqualified from the ease as a trial judge for alleged bias. Bianchi took a number of steps to rectify the problem in California’s state courts. First, he asked the California Supreme Court to review the decision. It declined, holding that the time for an appeal had passed. He then asked the panel of the Court of Appeal that decided his case to recall its remittitur and to transfer the case to a panel of the court that did not include a disqualified judge. One of the judges who had been on the allegedly tainted panel rejected Bianchi’s request relying solely on state-law grounds. Finally, he petitioned the California Supreme Court for a writ of mandate to order the Court of Appeal to recall its remittitur. The state Supreme Court denied Bianchi’s petition without comment.
Regardless of how broadly the majority wishes the Rooker-Feldman doctrine to sweep, Rooker itself carved out a clear exception to the rule that the general jurisdictional statutes do not permit a lower federal court to adjudicate a federal-law claim that, if meritorious, overturns a state court’s judgment. In Rooker, the Supreme Court noted that the plaintiff alleged that the state Supreme Court’s judgment was void because one of the judges had an improper “interest in the case which worked his disqualification.” Rooker v. Fidelity Trust Co., 263 U.S. 413, 416-17, 44 S.Ct. 149, 68 L.Ed. 362 (1923). Unlike the other claims in the case, the Supreme Court reached the merits of the judicial disqualification claim. The Court fully and extensively discussed the allegation of judicial bias. Only after concluding that the claim was without merit, did the Court dismiss the claim and hold that “the facts set forth and relied upon neither support nor tend to support the charge.” Id. at 417, 44 S.Ct. 149. That the Court chose to chastise Rooker’s counsel for bringing a baseless claim of judicial bias does not alter the fact that the Court plainly dismissed the charge only after considering it’s merit; the Court’s observation that “the charge does not change the nature of the bill or require that it be given any effect which it otherwise would not have,” id., must be read in light of the evaluation of the claim itself, which takes up almost a full third of the opinion in Rooker. The majority’s opinion is wrong in asserting otherwise.
Because this aspect of Rooker has not been overruled, an attack on the authority of a state court to adjudicate a case because a state court judge should have been disqualified is not subject to dismissal under the Rooker-Feldman doctrine. Congress has not altered the jurisdictional statutes to abrogate this aspect of Rooker. There is nothing in D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983), that overrules Rooker on this point — Rooker is cited once in Feldman, and simply for the proposition that lower federal courts generally may not review state court judgments directly.1 And none of the Supreme Court’s other cases that discuss Rooker purports to overrule any aspect of it either. See Verizon Maryland, Inc. v. Public Service Comm’n, 535 U.S. 635, 122 S.Ct. 1753, 1759 n. 3, 152 L.Ed.2d 871; City of Chicago v. International College of Surgeons,
*904522 U.S. 156, 177, 118 S.Ct. 523, 139 L.Ed.2d 525 (1997) (Ginsburg, J., dissenting); Johnson v. De Grandy, 512 U.S. 997, 1005-06, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994); Heck v. Humphrey, 512 U.S. 477, 485-86, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Howlett ex rel. Howlett v. Rose, 496 U.S. 356, 370 n. 17, 110 S.Ct. 2430, 110 L.Ed.2d 332 (1990); Martin v. Wilks, 490 U.S. 755, 783 n. 21, 109 S.Ct. 2180, 104 L.Ed.2d 835 (1989); ASARCO Inc. v. Kadish, 490 U.S. 605, 606-07, 622, 109 S.Ct. 2037, 104 L.Ed.2d 696 (1989); Teague v. Lane, 489 U.S. 288, 309, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989); Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 7-10, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987); id. at 25, 107 S.Ct. 1519 (Marshall, J., concurring in the judgment); Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 826-27, 106 S.Ct. 1580, 89 L.Ed.2d 823 (1986); Doe v. Delaware, 450 U.S. 382, 386, 101 S.Ct. 1495, 67 L.Ed.2d 312 (1981); Florida State Bd. of Dentistry v. Mack, 401 U.S. 960, 961, 91 S.Ct. 971, 28 L.Ed.2d 245 (1971) (White, J., dissenting from denial of certiorari); Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 283, 66 S.Ct. 1105, 90 L.Ed. 1230 (1946). This court may not assume that the Supreme Court has abandoned its precedent without a plain signal from that court. See Agostini v. Felton, 521 U.S. 203, 237, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997) (“We do not acknowledge, and we do not hold, that other courts should conclude our more recent cases have, by implication, overruled an earlier precedent.”). And in determining whether the Supreme Court has overruled itself, we may not rely on other lines of precedent from the Su-. preme Court. See Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484, 109 S.Ct. 1917, 104 L.Ed.2d 526 (1989).
Accordingly, if Bianchi had come directly to federal court in a § 1983 action to challenge the California Court of Appeal’s disposition of his direct appeal, his claim could not be dismissed under Rooker-Feldman. Bianchi, however, did not come straight to federal court, but sought to vindicate his federal rights in state court. He sought relief from the same court that allegedly violated his rights, and he twice sought relief from the California Supreme Court.
Bianchi’s attempt to have the Court of Appeal recall its remittitur does not bar his federal court suit under Rooker-Feldman for the simple reason that the Court of Appeal’s denial of relief is allegedly tainted by judicial bias, just as was its initial disposition of his direct appeal.
However, Bianchi does not allege that the state Supreme Court’s justices should have been recused.2 Accordingly, the principle that a challenge to the jurisdiction of a state court to conduct proceedings when its judges should have been recused for bias does not apply to the California Supreme Court’s decisions in this case.
There is no doubt that Bianchi presented the substance of his federal due process claim regarding the Court of Appeal’s disposition of his appeal to the state Supreme Court when he petitioned for a writ of mandate. Despite the state Supreme Court’s summary dismissal of that petition, we assume that the state court considered the merits of Bianchi’s federal claim since Bianchi presented no affirmative evidence to the contrary. Cf. Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983) (Supreme Court assumes that a state court decision does not rest on an *905adequate, independent state ground absent a clear statement to the contrary); but cf. Ylst v. Nunnemaker, 501 U.S. 797, 111 S.Ct. 2590, 115 L.Ed.2d 706 (1991) (federal court on habeas review looks through unreasoned state court decisions to the last reasoned decision to determine whether state courts ruled on federal or state grounds).
Regardless of how broad or narrow the circumstances in which adjudication by a lower federal court is an improper exercise of appellate jurisdiction for Rooker-Feldman purposes, it is plain that review by a federal district court of a state Supreme Court’s decision on the merits of a federal issue raised and presumed decided by the state court (where no improper bias is asserted) is an exercise of appellate jurisdiction. As such, it is barred by the Rooker-Feldman doctrine, and that should end this court’s analysis of Bianchi’s case.3
However the majority goes on to enunciate a sweeping doctrine of “appellate jurisdiction” for Rooker-Feldman purposes. The majority relies almost exclusively on analytically confused authority from other circuits to create a standardless test for improper “appellate jurisdiction” that takes into account the relief a plaintiff seeks in federal court, whether the plaintiff has standing to bring a constitutional challenge on its own, a new federal common law of res judicata that is unmoored from any congressional specification of the limits of preclusion doctrine,4 and general considerations of comity and federalism. Moreover, in.holding that it is irrelevant whether the state court affords a litigant a full and fair adjudication of federal claims, the majority plainly disregards the Supreme Court’s language in Rooker that suggests, to the contrary, that the adequacy of the process afforded by state courts plays some role in whether federal court adjudication is barred as an impermissible appeal. See Rooker, 263 U.S. at 414, 44 S.Ct. 149 (“It affirmatively appears from the bill that the judgment was rendered in a cause wherein the circuit court had jurisdiction of both the subject-matter and the parties, that a full hearing was had therein, that the judgment was responsive to the issues.”). The majority’s disquisition does not resolve confusion about the proper application and scope of the Rooker-Feldman doctrine, but will leave litigants and our district courts, if anything, more confused.
In this case, we need not decide whether the correct yardstick by which to decide if a federal case is an improper appeal of a state court decision is the relief sought, the claims asserted, or the injury alleged. Those questions are simply not presented.
In sum, I conclude that Bianchi’s case is barred because he seeks to have the feder*906al district court overturn the California Supreme Court’s decision on his federal due process claim. I do not agree that Rooker-Feldman would bar his claims had he come directly to federal court, and so am unable to concur in the majority’s analysis. I respectfully concur only in the judgment.

. Indeed, it would be extraordinary if Feldman even reached the issue of whether federal judicial disqualification claims against state judges are barred because the question of improper judicial bias was not presented in Feldman.


. In this, of course, Bianchi's case differs from that of Rooker. See 263 U.S. at 415-16, 44 S.Ct. 149.


. Indeed, there is absolutely no need to announce any theory of improper federal "appellate jurisdiction” over the California Court of Appeal’s decision in this case because Bianchi’s petition to the California Supreme Court for a writ of mandate raised and is presumed to have decided the federal question presented here. The majority's analysis is flawed because it assumes that it is the Court of Appeal’s decision that is before us, not the state Supreme Court's.


. Congress mandated that federal courts look to state preclusion law. It is not the force of state law that limits federal court consideration of claims that were decided in state courts. See 28 U.S.C. § 1738.
In this case, the defendants never raised— and therefore waived — any claim that Bian-chi's claims were barred by res judicata or collateral estoppel. Nonetheless, it appears as though the majority has permitted the defendants a second bite at the proverbial apple by including some amorphous form of these preclusion defenses in its test to determine whether the federal court adjudication of Bianchi’s case is an improper appeal of a state court decision.